Citation Nr: 1624559	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as secondary to service connected left knee patellofemoral pain syndrome.

2.  Entitlement to service connection for skin rash to include as due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine to include as secondary to service connected left knee patellofemoral pain syndrome (left knee disability).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1989 and August 1990 to May 1991.  The Veteran also has National Guard service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claims file as well as the Veterans Benefits Management System (VBMS) and Virtual VA e-folders contains a medical treatise that pertains to the Veteran's claims for service connection for right knee and lumbar spine disabilities.  It appears that the treatise was submitted in November 2015 (and included in the Veteran's representative's April 2016 Written Brief) without a waiver of review by the RO.  As the Board is remanding the case, the RO will have a chance to review the documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Active military service includes any period of active duty (AD) or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

The service records show that the Veteran served in the National Guard.  So to the extent the Veteran may have a disability as a result of injury or disease incurred or aggravated during her time in the National Guard, it must be noted that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  

Thus, to establish her status as a "Veteran" based upon a period of ACDUTRA, she must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Similarly, in order for her to achieve "Veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during her INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Thus, because the Veteran has service in the National Guard, it is critically necessary to determine the exact circumstances surrounding and dates of this service, including insofar as when she was on ACDUTRA and INACDUTRA.  This is especially true in light of the fact that National Guard records show treatment for muscular strain in March 1999; a notation indicating antibiotic treatment for a skin disorder in October 2001; and diagnoses of acne in February 2002 and September 2002.

Regarding the Veteran's claims for service connection, she maintains that she has right knee impairment that had its onset during service when she injured her left knee.  In the alternative she states that her right knee impairment is secondary to her service-connected left knee disability.  A VA examiner in May 2011 indicated that the right knee disorder was less likely than not related to military service.  The examiner rationalized that there would be more abnormalities associated with the right knee disability, if it existed 20 years previously.  Significantly this rationale speaks more to onset of the disability (direct service connection) rather than aggravation (meaning chronically worsened) of the right knee disorder, which, as mentioned, is an alternative basis for granting secondary service connection.  So this additional opinion must be obtained before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In regard to her claim for service connection for a lumbar spine disability, a VA examiner in July 2012 provided an unfavorable opinion regarding any etiological relationship between the lumbar spine disability and military service to include a March 1999 car accident.  The examiner provided clinical findings and a medical history.  He indicated that the documented muscle strain was acute and there was no chronicity documented at the time of the 1999 car accident.  Unfortunately the examiner did not provide sufficient rationale for this opinion.  It is not clear from this statement what signs would show chronicity as opposed to only acute.  Still further, it does not appear that examiner took into account the Veteran's reports of continuing symptoms when reporting his conclusion.  Additionally, in the April 2016 Written Brief, the Veteran's representative submitted a medical treatise that directly relates to her theory regarding secondary service connection.  See Limping and Back Pain; a discussion paper prepared for The Workplace Safety and Insurance Appeals Tribunal, March 2004, revised August 2013; Dr. Ian J. Harrington.  Given this study that indicates a correlation between her claimed low back disability (as well as her right knee disability) and her service connected left knee disability, a new examination should be provided, one that takes into account the correlation.

In regards to the claim for a skin disorder, a VA examination was conducted in June 2011.  The VA examiner listed diagnoses that included pruritic rash on back, tinea versicolor on face, eczema on arms and face, and chronic hydradenitis suppurative.  The examiner noted that the pruritic rash on the back, tinea versicolor on face, and eczema on arms and face were not present on that examination.  She further concluded that chronic hydradenitis suppurative diagnosed in 2010 was unrelated to skin condition noted in service.  (The Board should note that this skin disorder has since been service connected).  Regardless, the examiner failed to comment as to whether the remaining skin disorders that are listed on the examination report are related to military service.  VA medical records show diagnoses of contact dermatitis and fungal infection (July 2001) condyloma acuminata (December 2002), molluscum contagiosum (December 2002); tinea versicolor (October 2004); acneiform dermatitis (July 2007); eczematous dermatitis (July 2007).  Although the skin disorders were not active during the 2011 examination they have been diagnosed during the appeal period and an opinion is need regarding the etiology of each of these skin disorders.  Especially, in light of the fact that the service treatment records (STRs) reference variously diagnosed skin disorders to include possible genital herpes simplex (February 1985).  National Guard records also include an October 2001 notation indicating antibiotic treatment for a skin disorder as well as February 2002 and September 2002 diagnoses of acne.  A detailed skin examination and opinion is needed regarding all skin disorders and any etiological relation to military service.   

Accordingly, the case is REMANDED for the following action:

1.  Determine the exact circumstances and dates of the Veteran's service in the National Guard including distinguishing when she was on INACDUTRA versus ACDUTRA.  A detailed summary should be generated and submitted to the medical staff in order to determine the dates that are needed in determining the etiology of the claimed disabilities.

2.  Then the RO should schedule the Veteran for a VA orthopedic examination of the Veteran's right knee and low back disabilities. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right knee and low back disabilities had onset during the Veteran's active military service or was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

The examiner should also consider the likelihood (fifty percent or greater) that the Veteran's service-connected left knee disability was aggravated, meaning chronically worsened,) by her right knee or lumbar spine disability.  In responding to this question the examiner should comment on the medical article submitted as part the Veteran's representative's Appellate Brief, Limping and Back Pain; a discussion paper prepared for The Workplace Safety and Insurance Appeals Tribunal, March 2004, revised August 2013; Dr. Ian J. Harrington.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's claims file, e-folders, and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the files. 

3.  Schedule a VA dermatology examination for a medical nexus opinion concerning the etiology of the variously diagnosed skin disorders, but especially in terms of the likelihood they: initially manifested during any period of qualifying service (ACDUTRA) or, if pre-existing, was aggravated by the service; or is otherwise related or attributable to any qualifying period of service, when also considering the additional service on ACDUTRA and INACDUTRA.

The examiner should consider the inservice diagnoses pertaining to any skin disorder that has not been granted service connection.  The examiner should sort out and reconcile all skin disorders that have been diagnosed during service (including possible herpes simplex and acne, February 1985) as well as post service diagnoses to include contact dermatitis and fungal infection (July 2001) condyloma acuminata (December 2002), molluscum contagiosum (December 2002); tinea versicolor (October 2004); acneiform dermatitis (July 2007); eczematous dermatitis (July 2007).  

If, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The Veteran's claims file, e-folders, and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the files. 

4.  Upon completion of this additional development, readjudicate the claims in light of this additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




